PER CURIAM.
We affirm the revocation of appellant’s probation and the sentences imposed thereon, but remand to the trial court to correct an error in the final judgment with respect to the degree of the trespass offenses of which appellant was convicted. The final judgment classifies these offenses as first-degree misdemeanors when, pursuant to the provisions of section 810.08(2)(a), Florida Statutes, the trespass offenses to which appellant pled are misdemeanors of the second-degree. We note that although the sentencing guidelines scoresheet prepared for the purpose of sentencing appellant likewise incorrectly reflects the degree of these crimes, that error did not affect the recommended or permitted range of the guidelines.
AFFIRMED but REMANDED to the trial court for correction of the final judgment as directed.
BOOTH, MINER and MICKLE, JJ., concur.